UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 30, 2013 GREENHAVEN CONTINUOUS COMMODITY INDEX FUND (Registrant) (Exact name of registrant as specified in its charter) GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND (Rule 140 Co-Registrant) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-0151234 (Registrant) 26-0151301 (Co-Registrant) (IRS Employer ID Number) c/o Greenhaven Commodity Services, LLC 3340 Peachtree Road Suite 1910 Atlanta, GA (Address of principal executive offices) (Zip Code) 001-33908 001-33909 (Commission File Number) (404) 239-7942 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. This current report on Form 8-K relates to the audited financial statements of Greenhaven Commodity Services, LLC (“GCS”) for the years ended December 31, 2012 and 2011 and for the three years in the period then ended. GCS is the Managing Owner of Greenhaven Continuous Commodity Index Fund and Greenhaven Continuous Commodity Index Master Fund. The GCS audited financial statements for the years ended December 31, 2012 and 2011 and for the three years in the period then ended are attached hereto as Exhibit 99.1 andis being filed herewith. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed herewith and this list is intended to constitute the exhibit index: Number Title Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Exhibit 99.1 Audited Financial Statements of Greenhaven Commodity Services, LLC for the years ended December 31, 2012 and 2011 and the three years in the period then ended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENHAVEN CONTINUOUS COMMODITY INDEX FUND By Greenhaven Commodity Services, LLC, the Managing Owner By: /s/ Ashmead Pringle Name: Ashmead Pringle Title: Chief Executive Officer GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND By Greenhaven Commodity Services, LLC, the Managing Owner By: /s/ Ashmead Pringle Name: Ashmead Pringle Title: Chief Executive Officer Date: April 30, 2013
